Title: To Alexander Hamilton from Jedediah Huntington, 28 May 1799
From: Huntington, Jedediah
To: Hamilton, Alexander


          
            Sir,
            New London 28 May 1799
          
          I have at length agreed for the Supply of Rations throughout the state of Connecticut—the Contract with E House & Son will embrace any other place of Rendezvous than those already appointed—The one for Brooklyn will follow soon—
          I am very respectfully sir, your obedt Servant
          
            Jed Huntington
          
          Major General Hamilton 
        